NUMBER 13-18-00071-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

ORLANDO CAMPOS,                                                           Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 156th District Court
                     of Bee County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION

           Before Justices Rodriguez, Longoria, and Hinojosa
               Memorandum Opinion by Justice Hinojosa

      Appellant, Orlando Campos, proceeding pro se, filed a notice of appeal on January

31, 2018. Appellant sought to appeal a ruling issued on December 17, 2017, denying

appellant’s motion to receive transcripts from a suppression hearing. We dismiss the

appeal.
       A defendant's notice of appeal must be filed within thirty days after the trial court

enters an appealable order. See TEX. R. APP. P. 26.2(a)(1). A notice of appeal which

complies with the requirements of Rule 26 is essential to vest the court of appeals with

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal

is not timely perfected, a court of appeals does not obtain jurisdiction to address the merits

of the appeal. Id. Under those circumstances it can take no action other than to dismiss

the appeal. Id.

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d
160, 161 (Tex. App.—Fort Worth 1996, no pet.). Exceptions to the general rule include:

(1) certain appeals while on deferred adjudication community supervision, Kirk v. State,

942 S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to

reduce bond, TEX. R. APP. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals

from the denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App—

Dallas 1998, no pet.); McKown, 915 S.W.2d at 161.

       Our review of the documents before the Court does not reveal any appealable

orders entered by the trial court within thirty days before the filing of appellant’s notice of

appeal. Moreover, it appears the trial court granted the State’s motion to dismiss the

cause on October 6, 2016 on grounds that the case was reindicted.

       The Court, having examined and fully considered the notice of appeal, is of the

opinion that there is not an appealable order and this Court lacks jurisdiction over the

matters herein.    Accordingly, this appeal is DISMISSED for lack of jurisdiction.          All

pending motions are DISMISSED as moot.

                                              2
                                   LETICIA HINOJOSA
                                   Justice


Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of March, 2018.




                               3